ORDER APPROVING RESIGNATION
Comes now the Respondent, Steven T. Bielak, an attorney admitted to the Bar of this State, and tenders his resignation from the Bar together with his Affidavit, all pursuant to Admission and Discipline Rule 28, Section 17.
And this Court, being duly advised, now finds that Steven T. Bielak has met the requirements of the above-noted rule and that, accordingly, his resignation should be approved and this cause should be dismissed as moot.
*1085IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Steven T. Bielak is hereby removed as a member of the Bar of this State and the Clerk of this Court is directed to remove his name from the Roll of Attorneys. Accordingly, this cause is hereby dismissed as moot.
IT IS FURTHER ORDERED that Steven T. Bielak must comply with the provisions of Admission and Discipline Rule 28, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 8(d) governing disbarment and suspension.
Costs of this proceeding are assessed against Steven T. Bielak.
All Justices concur.